Case 1:13-cv-05584-RRM-RLM Document 433 Filed 09/29/20 Page 1 of 2 PageID #: 8563




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
  _______________________________________________
                                                   :
  SECURITIES AND EXCHANGE COMMISSION,              :
                                                   :
                          Plaintiff,               :
                                                   :
                 v.                                :     13-cv-5584 (RRM)(RLM)
                                                   :
  CKB168 HOLDINGS LTD., ET AL.                     :
                                                   :
                         Defendants,               :
                                                   :
           - AND -                                 :
                                                   :
  ROSANNA LS INC., ET AL.                          :
                                                   :
                          Relief Defendants.       :
                               _______________________________________________ :

    FINAL JUDGMENT AS TO DEFENDANTS WEN CHEN LEE, CHIH HSUAN LIN,
               TONI TONG CHEN, AND CHEONG WHA CHANG

         The Court having previously entered judgment against Defendants Wen Chen Lee (“Wendy

  Lee”), Chih Hsuah Lin (“Kiki Lin”), Toni Tong Chen (“Toni Chen”), and Cheong Wha Chang

  (“Heywood Chang”) on June 29, 2016 and September 27, 2017 (Dkt. Nos. 358, 359, 396, 397)

  and having imposed injunctive relief and disgorgement pursuant to Section 10(b) of the

  Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

  promulgated thereunder [17 C.F.R. § 240.10b-5], Section 15(a) of the Exchange Act [15 U.S.C.

  §78o(a)], Section 5 of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77e], and

  Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)], while ordering that financial penalties

  would be determined upon motion of the Commission, and the Commission having so moved:

                                                   I.




                                                   1
Case 1:13-cv-05584-RRM-RLM Document 433 Filed 09/29/20 Page 2 of 2 PageID #: 8564




         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Wendy Lee, Kiki Lin,

  Toni Chen, and Heywood Chang shall pay no financial penalties.

                                                  II.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

  jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                  III.

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


          September 29
  Dated: ______________, 2020
                         _____
                                                  s/Roslynn R. Mauskopf
                                                ____________________________________
                                                &+,()-8'*(UNITED STATES
                                                DISTRICT&28571<('




                                                   2
